UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-132429 SOKO FITNESS & SPA GROUP, INC. (Exact name of small business issuer as specified in its charter) Delaware 80-0122921 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 194, Guogeli Street, Harbin, Heilongjiang Province, China 150001 (Address of principal executive offices) 011-86-451-87705511 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o As of January 14, 2011, there were 20,459,677 outstanding shares of common stock of the registrant, par value $.001 per share. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note Regarding Forward Looking Statements 1 Item 1. Financial Statements (unaudited) 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4(T). Controls and Procedures 38 PART II – OTHER INFORMATION Item 1. Legal Proceedings 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Removed and Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The forward looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology.Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof.In evaluating such forward looking statements, readers should carefully review the discussion of risks and uncertainties in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the Securities and Exchange Commission(“SEC”) including, without limitation: ● our financial position, business strategy and other plans and objectives for future operations; ● the ability of our management team to execute its plans to meet its goals; ● our ability to attract and retain management; ● our growth strategies, including our ability to open new facilities; ● anticipated trends in our business; ● our ability to consummate or integrate acquisitions; ● our liquidity and ability to finance our operations and acquisition and development activities; ● the timing, cost and procedure for proposed acquisitions; ● the impact of government regulation in China and elsewhere; ● estimates regarding future net revenues or profits; ● planned capital expenditures (including the amount and nature thereof); ● estimates, plans and projections relating to construction of facilities and the acquisition of facilities or businesses; ● the possibility that our acquisitions may involve unexpected costs; ● the impact of competition; ● the assessment or reassessment of taxes by local Chinese tax authorities and tax law implementation in China generally; ● general economic conditions, whether in China generally, internationally or in the regional and local market areas in which we are doing business, that may be less favorable than expected; and ● other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. The discussion of risks and uncertainties set forth in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the SEC, is not necessarily a complete or exhaustive list of all risks facing the Company at any particular point in time.We operate in the People’s Republic of China(“China” or “PRC”) in a highly competitive and rapidly changing environment.Therefore, it is likely that new risks will emerge, and that the nature and elements of existing risks will change, over time. It is not possible for management to predict all such risk factors or changes therein, or to assess either the impact of all such risk factors on our business or the extent to which any individual risk factor, combination of factors, or new or altered factors, may cause results to differ materially from those contained in any forward looking statement. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward looking statements. Except as expressly required by the federal securities laws, there is no undertaking to publicly update or revise any forward looking statements, whether as a result of new information, future events, changed circumstances or any other reason. 1 PART I – FINANCIAL INFORMATION Item1.Financial Statements SOKO FITNESS & SPA GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) (UNAUDITED) November 30, May 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivables, net Inventories Advance to suppliers Other receivables Loan to others Refundable investment deposits - Prepaid expense Total Current Assets Property, plant and equipment, net Security deposit Deferred rent Goodwill Intangible assets, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short term loan $ $ Accounts payable, accrued expenses and other payable Deferred revenue Taxes payable Total Current Liabilities Shareholders’ Equity Preferred Stock, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding at November 30, 2010 and May 31, 2020 - - Common stock, $0.001 par value; 500,000,000 shares authorized, 20,413,889 and 20,213,889 shares issued and outstanding at November 30, 2010 and May 31, 2010, respectively. Additional paid in capital Warrants Accumulated other comprehensive income Retained earnings Total SOKO Fitness & Spa Group, Inc.shareholders’ Equity Non-controlling interest (91,678 ) Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SOKO FITNESS & SPA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (IN US DOLLARS) (UNAUDITED) For the three months ended November 30, For the six months ended November 30, Net Sales $ Cost of Sales (3,183,444 ) (2,262,805 ) (6,282,532 ) (4,451,744 ) Gross profit Selling, General and Administrative Expenses: Operating Income Other (expenses) income: Bank charges (4,855 ) (793 ) (11,009 ) (9,982 ) Interest income Interest expense (46,725 ) — (73,702 ) (33,643 ) Foreign exchange gain/loss (20,966 ) — (21,080 ) 21 Other income/(expenses) Total other income (expenses) (2,200 ) Income before income tax Provision for Income Tax Net income Less: net income (loss) attributable to non-controlling interest (36,384 ) (162,151 ) Net Income Attributable to SOKO Fitness & Spa Group, Inc. Other comprehensive income - Foreign currency translation adjustments Attributable to SOKO Fitness & Spa Group, Inc Attributable to non-controlling interest — (252 ) — Comprehensive income Attributable to SOKO Fitness & Spa Group, Inc $ Attributable to non-controlling interest $ $ ) $ $ ) Basic and Diluted Income per common share Basic $ Diluted $ Weighted average common share outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOKO FITNESS & SPA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) (UNAUDITED) For the six months ended November 30, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash used in operating activities Stock based compensation Depreciation Amortization Changes in current assets and liabilities Restricted cash — Accounts receivable (190,217 ) Inventories, net (11,999 ) (30,307 ) Advance to suppliers (3,927,353 ) (1,454,700 ) Other receivables 63,437 Refundable investment deposits (1,914,850 ) — Prepaid expense (48,268 ) Security deposit (196,583 ) (61,823 ) Deferred rent (29,581 ) Accounts payable and accrued expenses and other payable (24,981 ) Deferred revenue Taxes payable Net cash provided by operating activities Cash flows from investing activities: Purchase of software (115,020 ) Investment to Beijing Natural Beauty Services Limited ) Additions to construction in progress (15,141,720 ) (5,770,557 ) Purchase of property and equipment (573,850 ) (253,447 ) Cash paid for acquisition, net Net cash used in investing activities (15,830,590 ) (7,129,989 ) Cash flows from financing activities: Capital contribution from minority shareholder Proceeds from warrants exercise Proceeds from short term loan Repayment of short term loans (2,225,029 ) (2,196,140 ) Net cash (used in) provided by financing activities (469,871 ) Effect of exchange rate changes on cash and cash equivalents Net (decrease) increase in cash and cash equivalents (3,124,771 ) Cash and cash equivalents - beginning balance Cash and cash equivalents - ending balance $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOKO FITNESS & SPA GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The unaudited condensed consolidated financial statements of SOKO Fitness & Spa Group, Inc. (the “Company” or “SOKO”) have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements (“U.S. GAAP”). However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The condensed consolidated balance sheet information as of May 31, 2010 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended May 31, 2010. These interim financial statements should be read in conjunction with that report. Unless otherwise indicated, all amounts herein are expressed in US Dollars. As used in this report, the terms “China” and the PRC” refer to the People’s Republic of China. Unless the context otherwise provides for in this Quarterly Report on Form 10-Q, the terms “the Company,” “SOKO” “we,” “us,” and “our” collectively refer to: (i) SOKO Fitness & Spa Group, Inc., a Delaware corporation, together with its wholly-owned subsidiary Wealthlink Co., Ltd., a Cayman Islands company (“Wealthlink”); (ii) Wealthlink’s wholly-owned subsidiaries, Hong Kong Grace Cheer Limited, a Hong Kong company (“Grace Cheer”), Sike Software Development Co., Ltd, a PRC Company (“Sike”), Liaoning Union Beauty Management Ltd., a PRC company (“Liaoning Union”) and Harbin Mege Union Beauty Management Ltd., a PRC company (“Mege Union”); (iii) Mege Union’s eight subsidiaries (3 of which are wholly owned and 5 of which are majority owned by Mege Union); and (iv) Mege Union’s variable interest entity (“VIE”), Queen Group. Liaoning Union, Grace Cheer and Sike have not started operations as of the date of this report. For purposes of this Quarterly Report on Form 10-Q, the Queen Group is defined to include, as of November 30, 2010, each of the follow entities: Harbin Huang Emperor & Golden Gym Club Co. Ltd., Harbin Queen Beauty Demonstration Center, Harbin Daoli Queen Demonstration Beauty Parlor, Harbin Nangang Mengke Lady Beauty Parlor, Shenyang Beauty Demonstration Center, Harbin Queen Beauty Clinic and Harbin Queen Beauty Vocational Skill Training School. 5 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principal of consolidation The accompanying condensed consolidated financial statements are prepared in accordance with accounting principles generally accepted in the U.S. GAAP. The condensed consolidated financial statements include the financial statements of SOKO, Wealthlink, Grace Cheer, Liaoning Union, Sike, Mege Union and its three wholly-owned subsidiaries Queen Beauty Technology Development Co., Ltd, Harbin Tai Ai Beauty Co., Ltd. (“Lea Spa”), and Harbin Legend Beauty Co., Ltd. (“Legend Spa”) and its five 51% majority- owned subsidiaries including Shenyang Letian Yoga Fitness Center (“Yoga Wave”), Beijing Natural Beauty Services Limited, Shenyang Starway Fitness Co., Ltd. (“Yoga Wave II”), Harbin Meiju Technology Development Co., Ltd (“Meiju”) and Beijing Tai Ai Management Consulting Co., as well as Mege Union’s VIE, Queen Group. All significant inter-company transactions and balances among the Company, its subsidiaries and VIEs are eliminated upon consolidation. For the period ended November 30, 2010, the Company has used the same significant accounting policies and estimates which are discussed in the Form 10-K for the year ended May 31, 2010. Reclassification Certain prior period amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported total assets, liabilities, stockholders' equity or net income. Use of estimates In preparing the financial statements in conformity with U.S. GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expense during the reporting year. Significant estimates required by management, include the recoverability of long-lived assets and the valuation of inventories. Actual results could differ from those estimates. Cash and cash equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Uncertainties and Concentrations of credit risk The Company’s operations are carried out in the PRC.Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC, and by the general state of the PRC’s economy. The Company’s operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in North America. The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash, trade accounts receivable and advance to suppliers. Substantially all of the Company’s cash is maintained with state-owned banks within the PRC, and no deposits are covered by insurance. The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. 6 Inventory, net Inventory is mainly composed of hair care supplies, skin care supplies, spot suits, beverage, and yoga mat. Inventories are stated at the lower of cost or market, as determined on a first-in, first-out basis, or market. Costs of inventories include unused purchasers and supplies for providing the beauty treatment.The Company estimates an inventory allowance for excessive, slow moving and obsolete inventories as well as inventory whose carrying value is in excess of net realizable value.There were no allowances for inventory as of both November 30, 2010 and May 31, 2010. Property and Equipment, net Property and equipment are stated at cost, net of accumulated depreciation. Depreciation is computed using the straight-line method over the estimated useful lives of the assets. Estimated useful lives of the assets are as follows: Building 15 years Building Improvements 10 years Machinery and equipment 5 years Computer, office equipment and furniture 5 years Automobiles 5 years The carrying value of property, plant and equipment and finite life intangible assets (Note 7) are assessed annually and when factors indicating impairment is present, the carrying value of the fixed assets is reduced by the amount of the impairment. The Company determines the existence of such impairment by measuring the expected future cash flows (undiscounted and without interest charges) and comparing such amount to the net asset carrying value. An impairment loss, if exists, is measured as the amount by which the carrying amount of the asset exceeds the fair value of the asset. Construction in Progress Construction in progress represents direct costs of construction or acquisition and design fees incurred. Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until it is completed and ready for intended use. Intangible assets, net Intangible assets include software and customer list. Intangible assets are carried at cost less accumulated amortization and any impairment. Intangible assets with a finite useful life are amortized using the straight-line method over the estimated economic life of the intangible assets. Goodwill and Indefinite Lives Intangibles Goodwill, including any goodwill included in the carrying value of investments accounted for using the equity method of accounting, and certain other intangible assets deemed to have indefinite useful lives are not amortized. Rather, goodwill and such indefinite-lived intangible assets are assessed for impairment at least annually based on comparisons of their respective fair values to their carrying values. 7 The Company performs a goodwill impairment assessment on the last day of the each fiscal year. Goodwill impairment is determined using a two-step process.The first step compares the fair value of each reporting unit to its carrying amount, including goodwill. If the fair value of each reporting unit exceeds its carrying amount, goodwill is not considered to be impaired and the second step will not be required. If the carrying amount of a reporting unit exceeds its fair value, the second step compares the implied fair value of goodwill to the carrying value of a reporting unit’s goodwill. The implied fair value of goodwill is determined in a manner similar to accounting for a business combination with the allocation of the assessed fair value determined in the first step to the assets and liabilities of the reporting unit. The excess of the fair value of the reporting unit over the amounts assigned to the assets and liabilities is the implied fair value of goodwill. An impairment loss is recognized for any excess in the carrying value of goodwill over the implied fair value of goodwill. Estimating fair value is performed by utilizing various valuation techniques, with the primary technique being a discounted cash flow. There was no impairment losses recognized for the periods presented. Income taxes The Company recognizes deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, whenever necessary, against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. According to ASC 740, the evaluation of a tax position is a two-step process. The first step is to determine whether it is more likely than not that a tax position will be sustained upon examination, including the resolution of any related appeals or litigation based on the technical merits of that position. The second step is to measure a tax position that meets the more-likely-than-not threshold to determine the amount of benefit to be recognized in the financial statements. A tax position is measured at the largest amount of benefit that is greater than 50% likelihood of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent period in which the threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not criteria should be de-recognized in the first subsequent financial reporting period in which the threshold is no longer met. ASC 740 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosures, and transition. The effect of applying this standard had no material effect on our financial statements. Revenue Recognition Sales revenue is generally recognized, when the services are provided and payments of the customers are received or collections are reasonably assured. Payments received in advance from members but not yet earned are recorded as deferred revenue. Non-refundable membership fees, non-refundable initial membership fees and monthly membership fees that are prepaid on a non-refundable basis are recognized on a straight-line basis over the respective membership term. Fair Value of Financial Instruments These fair value principles prioritize valuation inputs across three broad levels. The three levels are defined as follows: 8 Level 1 - Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2 - Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3 - Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The Company’s financial instruments include cash and cash equivalents, accounts receivable, advances to suppliers, other receivables, accounts payable, accrued expenses, taxes payable, notes payable and other loans payable. Management has estimated that the carrying amounts approximate their fair value due to the short-term nature. Foreign Currency Translation The Company uses the United States dollar (“US Dollars”) for financial reporting purposes. The subsidiaries, and the Queen Group maintain their books and records in their functional currency, Chinese Renminbi (“RMB”), being the primary currency of the economic environment in which their operations are conducted. In general, for consolidation purposes, the Company translates its assets and liabilities into US Dollars using the applicable exchange rates prevailing at the balance sheet date, and the statements of operations and cash flows are translated at average exchange rates during the reporting period. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Equity accounts are translated at historical rates. Adjustments resulting from the translation of the financial statements are recorded as accumulated other comprehensive income. This quotation of the exchange rates does not imply free convertibility of RMB to other foreign currencies. The rate of exchange on November 30, 2010 was US$1.00 RMB6.6670 and on May 31, 2010 was US$1.00 RMB6.8279. The weighted average translation rate of US$1.00 RMB6.6885 and US$1.00 RMB6.7415 were applied to the Company’s statement of operations for the three and six months ended November 30, 2010, respectively. Risks of Losses The Company is potentially exposed to risks of losses that may result from business interruptions, injury to others (including clients, members and employees) and damage to property. These losses may be uninsured, especially due to the fact that the Company’s operations are in China, where business insurance is not readily available. If: (i) information is available before the Company’s financial statements are issued or are available to be issued indicates that such loss is probable and (ii) the amount of the loss can be reasonably estimated, an estimated loss will be accrued by a charge to income. If such loss is probable but the amount of loss cannot be reasonably estimated, the loss shall be charged to the income of t he period in which the loss can be reasonably estimated and shall not be charged retroactively to an earlier period. As of November 30, 2010 and 2009, the Company had not experienced any uninsured losses from injury to others or other losses. 9 New Accounting Pronouncements In December 2010, ASC Update No. 2010-28, Intangibles—Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (a consensus of the FASB Emerging Issues Task Force), addresses questions about entities that have reporting units with zero or negative carrying amounts. The amendments in this Update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The qualitative factors are consistent with the existing guidance and examples in paragraph 350-20-35-30, which requires that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. The amendments in this Update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. As a result, current GAAP will be improved by eliminating an entity’s ability to assert that a reporting unit is not required to perform Step 2 because the carrying amount of the reporting unit is zero or negative despite the existence of qualitative factors that indicate the goodwill is more likely than not impaired. As a result, goodwill impairments may be reported sooner than under current practice. ASC Update no. 2010-28 is effective for fiscal years, and interim periods within those years, beginning after Dec. 15, 2010. Early adoption is not permitted. The adoption of ASU 2010-20 is not expected to have a material effect on our financial statements. In May 2010, ASC Update No. 2010-19 Foreign Currency (Topic 830): Foreign Currency Issues: Multiple Foreign Currency Exchange Rates (SEC Update):In this update the staff clarifies that upon application of highly inflationary accounting registrants must follow the accounting outlined in paragraph 830-10-45-11, which states that “the financial statements of a foreign entity in a highly inflationary economy shall be remeasured as if the functional currency were the reporting currency. Specifically, the disclosure requirements at year end and interim period when the reported balances in an entity’s financial statements that are differ from their underlying U.S. Dollar denominated values. This Update is effective for .January 1, 2010 calendar year registrants.The adoption of ASU 2010-19 is not expected to have a material effect on our financial statements. In March 2010, ASC Update No. 2010-13, Compensation—Stock Compensation (Topic 718): “Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades—a consensus of the FASB Emerging Issues Task Force.” This is an update regardingthe effect of denominating the exercise price of a share-based payment awards in the currency of the market in which the underlying equity securities trades and that currency is different from (1) entity’s functional currency, (2) functional currency of the foreign operation for which the employee provides services, and (3) payroll currency of the employee. The update clarifies that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should be considered an equity award assuming all other criteria for equity classification are met. The update will be effective for interim and annual periods beginning on or after December 15, 2010, and will be applied prospectively. Affected entities will be required to record a cumulative catch-up adjustment for all awards outstanding as of the beginning of the annual period in which the guidance is adopted. This update is not expected to have a material impact on the Company’s financial statements. 10 NOTE 3 - ADVANCE TO SUPPLIERS The Company makes advances to certain non-related vendors for inventory and equipment purchases. Below is the breakdown of advances to major suppliers: As of November 30, May 31, Major supplier A $ $ - Major supplier B Major supplier C Others Total $ $ NOTE 4 – INVENTORY Inventory consists of the following: As of November 30, May 31, Skin care supplies $ $ Hair care supplies Other supplies Total $ $ No allowance for inventory was deemed necessary for the three and six months ended November 30, 2010 and 2009. NOTE 5 – LOANS TO OTHERS Loan to others includes a loan of RMB998,717 (approximately $149,799 and $146,270 as of November 30, 2010 and May 31, 2010, respectively) to Dalian Kangbaili Management Consulting Limited Company (“Dalian Kangbaili”, bears interestat 5% per year.The purpose of this loan was to provide working capital for a new facility in Dalian, China which is ran by SOKO under a management agreement with Dalian Kangbaili. 11 NOTE 6 – REFUNDABLE INVESTMENT DEPOSITS The Company has made certain payments to various potential business partners in anticipation of future business co-operations or potential acquisitions. These payments are short-term in nature and free of interest. The Company has full control on how these funds being used and expects to be fully refunded if such business partnership does not work out.As of November 30, 2010, those payments amounted to $1,914,850. The Company has evaluated the collectability of these payments and determined that no allowance is necessary. NOTE7 - PROPERTY AND EQUIPMENT, NET As of November 30, 2010 May 31, Machinery & equipment $ $ Office equipment & furniture Automobiles Buildings Leasehold improvements Sub-total Less: Accumulated depreciation and amortization ) ) Construction in progress Total $ $ Depreciation and amortization expense for the three months ended November 30, 2010 and 2009 were $787,316 and $578,946, respectively and for the six months ended November 30, 2010 and 2009 were $1,494,612 and $1,143,137, respectively. NOTE8 – INTANGIBLE ASSETS, NET Intangible assets mainly include customer lists and marketing resources of RMB14.0 million (approximately $2.0 million as of November 30 and May 31, 2010) and tailored made software in the amount of RMB1, 352,400 (approximately $ 0.2 million as of November 30 and May 31, 2010). The customer lists and marketing resources were acquired in December 2009 from Beijing Natural Beauty Fitness Services Limited (“BNBS”), which are amortized over the estimated life of three years starting December 1, 2009. Amortization expenses of customer lists and marketing resources and software for three months ended November 30, 2010 and 2009 were $160,523 and nil, respectively and $318,732 and $21,960 for the six months ended November 30, 2010 and 2009, respectively. Amortizations for the each fiscal year are summarized as follows: May 31, 2011 May 31, 2012 May 31, 2013 Total $ NOTE9 – TAXES (1)Corporate Income Tax SOKO is a Delaware corporation and conducts all of its business through its subsidiaries, and variable interest entity, Queen Group, in China. Wealthlink is a wholly owned subsidiary of SOKO and a tax exempted company incorporated in Cayman Islands. It does not have material operations of its own. 12 As of November 30, 2010, Queen Group consists of six individually-owned sole proprietorships which, under the PRC Laws, are generally exempted from paying any corporate level income taxes unless they are otherwise assessed by the local authority. The entities under Queen Group are generally subject to a tax rate of 25% of Taxable Net Income (“TNI”) which is determined by the local tax authority annually based on various factors including the size of the business, number of the employees as well as average revenue for entities in the same industry and not necessarily on theactual revenue of the entity. Legend Spa and Lea Spa, both wholly-owned subsidies of Mege Union, are also subject to a similar fixed-rate income tax system as the entities under Queen Group. While Legend Spa’s TNI is taxed at 25%, Lea Spa’s TNI is currently levied at 20%. AS of November 30, 2010, all the net income of Yoga Wave, Yoga Wave II and BNBS were all subject to a 25% income tax rate.The Company is in the process of assessing applicable tax rates for the facilities opened by the Company in the quarter ended November 30, 2010. There is a risk that the Company could be subject to additional tax liabilities if Chinese tax laws or the ways in which such laws are interpreted or assessed by Chinese authorities become subject to change. The following table reconciles the U.S. statutory rates to the Company’s effective tax rate for the six months ended November 30, 2010 and 2009: For the three months Ended November 30 US statutory rates 34
